511 F.2d 1163
89 L.R.R.M. (BNA) 2192, 76 Lab.Cas.  P 10,829
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.J. WEINGARTEN, INC., Respondent.
No. 73--1891.
United States Court of Appeals,Fifth Circuit.
April 21, 1975.

Elliott Moore, Acting Asst. Gen. Counsel, N.L.R.B., Washington, D.C., Louis V. Baldovin, Jr., Director, Region 23, N.L.R.B., Houston, Tex., for petitioner.
Neil Martin, Houston, Tex., for respondent.
Before BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.

BY THE COURT:

1
The Supreme Court of the United States having reversed the judgment of this Court denying the petition for enforcement of the National Labor Relations Board, National Labor Relations Board v. J. Weingarten, Inc., 1975, 420 U.S. 251, 95 S. Ct. 959, 43 L. Ed. 2d 171, and having remanded the cause with directions to enter a judgment enforcing the Board's order, it is


2
Ordered and adjudged that the judgment of this Court denying enforcement of the Board's order is hereby vacated and set aside, and the petition of the National Labor Relations Board for enforcement of its order is hereby granted.  Costs are to be taxed against J. Weingarten, Inc.